
	
		I
		111th CONGRESS
		2d Session
		H. R. 4467
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Meek of Florida
			 (for himself, Mr. Hall of New York,
			 Mr. Rush, Ms. Waters, Mr.
			 Johnson of Georgia, Ms.
			 Ros-Lehtinen, Mr. McMahon,
			 Ms. Lee of California,
			 Mr. Mack, Mr. Honda, Mr.
			 Engel, Ms. Corrine Brown of
			 Florida, Ms. Wasserman
			 Schultz, and Mr. Capuano)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To accelerate the income tax benefits for charitable cash
		  contributions for the relief of victims of the January 12, 2010, earthquake in
		  Haiti.
	
	
		1.Acceleration of income tax
			 benefits for charitable cash contributions for relief of Haitian earthquake
			 victims
			(a)In
			 generalFor purposes of section 170 of the Internal Revenue Code
			 of 1986, a taxpayer may treat any contribution described in subsection (b) made
			 during January or February 2010 as if such contribution was made on December
			 31, 2009, and not in January or February 2010.
			(b)Contribution
			 describedA contribution is described in this subsection if such
			 contribution is a cash contribution made for the relief of victims in areas
			 affected by the January 12, 2010, earthquake in Haiti for which a charitable
			 contribution deduction is allowable under section 170 of the Internal Revenue
			 Code of 1986.
			
